Citation Nr: 1824701	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility ("COE") for VA home loan benefits. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran-appellant had active service in the United States Army from October 1995 to November 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 denial issued by the VA Regional Loan Center in Atlanta, Georgia in which the appellant was determined to not be eligible for a certificate of eligibility ("COE") for VA home loan benefits.  (The Regional Office (RO) in Waco, Texas otherwise has jurisdiction of the claims file.)  

In his July 2014 substantive appeal, the appellant requested a Board videoconference hearing.  That hearing was scheduled for November 21, 2016, but the appellant failed to appear.  The appellant has not provided good cause for failing to appear at the scheduled Board videoconference hearing and he has not filed a motion requesting a new hearing.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant did not have 24 months of continuous active duty.

2.  There is no indication that the appellant was released from active duty prior to completing 24 months of service for a reason that is classified as an exception to the loan guaranty eligibility requirement of 24 months of continuous active duty. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits have not been met.  38 U.S.C. §§ 3701, 3702, 5303A (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for the Federal Circuit has held that absent extraordinary circumstances, it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by a veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, the appellant has not alleged any prejudice with regard to notice.  In addition, because the application of the law to the undisputed facts is dispositive of the appeal on the issue of entitlement to a certificate of eligibility ("COE") for VA home loan benefits, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Merits of the Claim

Entitlement to a COE for loan guaranty benefits is dependent upon length of service.  A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty, or the full period for which the veteran was called or ordered to active duty, whichever period was shorter.  38 U.S.C. § 5303A(b)(1).  In this case, the appellant served on active duty from October 1995, to November 1996, which is less than 24 continuous months.  Therefore, he does not meet the basic eligibility requirements under 38 U.S.C. § 5303A(b)(1) . 

Certain exceptions to the 24-month rule are enumerated under 38 U.S.C. § 5303A(b), to include instances in which a veteran was released from active duty prior to completion of the requisite time period due to having incurred or aggravated a disability in the line of duty; if discharge or release was for the convenience of the government; if discharge or release was due to a medical condition that preexisted service but was not service connected; or if discharge or release was due to a medical condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 U.S.C. § 5303A(3)(F). 

The appellant has not been service-connected for any disability.  The appellant's DD Form 214 indicates that he received an honorable discharge but the reason for his separation was "unsatisfactory performance."  This reason does not fall under one of the enumerated exceptions mentioned above.  

The term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve and following the completion of such service, was discharged from service with an honorable discharge.  38 U.S.C. § 3701(b)(5)(A).  The record does not indicate that the appellant was transferred to any reserve assignment.  There is no evidence that the appellant served six years in the Selected Reserve. 

The appellant has argued that he waived a medical discharge for his feet in favor of a more expedient separation.  He also contends that the categorization of his service as unsatisfactory was not indicative of his situation and is erroneous.  Review of the appellant's service medical treatment records reveals that he was afforded a social work consultation in July 1996.  He stated at that time that he was dissatisfied with his military service and that he had low motivation for military service.  He further stated that he wanted a discharge.  The appellant did not say anything about wanting a medical discharge.

While the Board recognizes his contentions, the appellant does not dispute the fact that he had less than 24-months of continuous service.  Rather, he primarily disputes the reason for his discharge.  However, VA does not have the ability to change the circumstances of his discharge or award a benefit for which the appellant is not eligible.  

As such, the law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan benefits.  Thus, the claim for eligibility for VA home loan benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The Veteran's claim of entitlement to a certificate of eligibility ("COE") for VA home loan benefits is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


